Hemphill, Ch. J.
By agreement, the statement of facts made out and approved in the case of John Saunders, plaintiff in error, v. Alfred Wilson, defendant in error, is adopted as the statement of facts in this case. Both of the suits were commenced in the summer of 1851, nearly ten years after possession taken by Robert Saunders, the father of defendant. In the petition it is alleged that suit was first brought on the 25th September, 1848,—and plaintiff being unable to appear *202at the Spring Term, in 1851, was dismissed for want of prosecution. This was not in proof; but admitting the fact, yet a long time had elapsed prior to the filing of suit. It is a familiar principle of equity, independent of the Statute, that if the true owner stands by and suffers improvements to be made on his land, without notice of his title, he must pay for the improvements, on .the maxim that he ought to have spoken when he was silent, {quia tacuit cum, clamare clebuit,) and on the rule of natural justice, that no one should be enriched by the loss or injury of another. (Story, Eq. Sec. 1237.) I allude to this principle to show that in cases of this character, the owner may conclude himself by £is own acts, and relieve the defendant from the necessity of proving, with such strictness and fullness as would be otherwise required, that he entered, under what he believed to be a valid title to the land. It is not intended to apply the principle to this case particularly, as this would require a discussion of the exceptions and modifications of the principle, without the benefit of arguument by counsel; nor is it necessary to the decision of the cause. ' On the principles of the Opinion in the case of John Saunders against Alfred Wilson, the judgment in this cause is reversed and the cause remanded.
Reversed and remanded.